ITEMID: 001-78589
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF PAMUK v. TURKEY
IMPORTANCE: 4
CONCLUSION: Preliminary objection dismissed (exhaustion) - Not necessary to examine Art. 8;Violation of P1-1;Pecuniary damage - financial award;Non-pecuniary damage - finding of violation sufficient
TEXT: 4. The applicant was born in 1943 and lives in Izmir.
5. In 1996 the General Directorate of National Roads and Highways expropriated land (plot no. 431/4) and a building which the applicant coowned. The applicant received an amount determined by a committee of experts at the time of the expropriation.
6. On 5 January 1996 the applicant filed an action for additional compensation with the Izmir Civil Court of First Instance. On 27 December 1999 the first-instance court awarded the applicant additional compensation plus interest at the statutory rate applicable at the date of the court's decision. This judgment was quashed by the Court of Cassation on 17 April 2000.
7. On 4 December 2000 the first-instance court awarded the applicant additional compensation of 3,275,732,664 Turkish liras (TRL) (approximately 5,470 euros (EUR)), plus interest at the statutory rate applicable at the date of the court's decision, running from 12 January 1996. On 12 March 2001 the Court of Cassation upheld this judgment.
8. On 29 August 2001 the administration paid the applicant TRL 12,352,710,000 (approximately EUR 10,042) covering the additional compensation, interest, costs and expenses.
9. The relevant domestic law and practice are outlined in the Aka v. Turkey judgment of 23 September 1998 (Reports of Judgments and Decisions 1998-VI, §§ 17-25).
